 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CECIL JEROME HATCHETT,                            No. 2:19-cv-01159 AC P
12                     Petitioner,
13          v.                                         ORDER
14   KEN CLARK,
15                     Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 24, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations, ECF No. 15, as well as a proposed Second

24   Amended Petition, ECF No. 16.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed September 24, 2019, are adopted in full;

 3           2. This action is dismissed without prejudice; and

 4           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 5   2253.

 6           IT IS SO ORDERED.

 7   Dated: February 4, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
